UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 14-7735


ABDUL-AZIZ RASHID MUHAMMAD,

                    Petitioner - Appellant,

             v.

ERIC D. WILSON, Warden of FCC Petersburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:14-cv-00387-HEH-MHL)


Submitted: October 31, 2017                                 Decided: November 21, 2017


Before TRAXLER, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdul-Aziz Rashid Muhammad, a federal prisoner, appeals the district court’s

orders dismissing his 28 U.S.C. § 2241 (2012) petition, and denying his motion to alter or

amend the judgment, Fed. R. Civ. P. 59(e). A federal prisoner may file a § 2241 petition

challenging his conviction only if 28 U.S.C. § 2255 (2012) is inadequate or ineffective to

test the legality of his detention. In re Jones, 226 F.3d 328, 333 (4th Cir. 2000); see 28

U.S.C. § 2255(e) (2012).

      Section 2255 is inadequate or ineffective when:

      (1) at the time of conviction, settled law of this circuit or the Supreme Court
      established the legality of the conviction; (2) subsequent to the prisoner’s
      direct appeal and first § 2255 motion, the substantive law changed such that
      the conduct of which the prisoner was convicted is deemed not to be criminal;
      and (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255
      because the new rule is not one of constitutional law.

      Jones, 226 F.3d at 333-34.       Muhammad contends that the Supreme Court’s

decisions in Descamps v. United States, 133 S. Ct. 2276 (2013), and Mathis v. United

States, 136 S. Ct. 2243 (2016), amount to a change in substantive law, rendering conspiracy

under 18 U.S.C. § 371 (2012) no longer a crime of violence, and therefore his conduct of

using a firearm during a § 371 conspiracy no longer constitutes a violation of 18 U.S.C.

§ 924(c) (2012).

      However, Descamps and Mathis did not announce a substantive change to the law.

Rather, these cases reiterated and clarified when to apply the categorical approach or the

modified categorical approach, which was set forth in Taylor v. United States, 495 U.S.

575, 602 (1990) and Shepard v. United States, 544 U.S. 13, 26 (2005). See Mathis, 136 S.


                                            2
Ct. at 2257 (“Our precedents make this a straightforward case.”); Descamps, 133 S. Ct. at

2282-83 (noting that Court’s prior caselaw explaining categorical approach “all but

resolves this case”); United States v. Royal, 731 F.3d 333, 340 (4th Cir. 2013) (“In

Descamps, the Supreme Court recently clarified whe[n] courts may apply the modified

categorical approach”) (emphasis added).

       Because Muhammad’s motion does not rely on a change in substantive law

subsequent to his direct appeal and first § 2255 motion, he cannot satisfy the requirements

of In re Jones. Accordingly, although we grant leave to proceed in forma pauperis, we

deny Muhammad’s motion for appointment of counsel and affirm the district court’s orders

dismissing Muhammad’s § 2241 petition and denying his Fed. R. Civ. P. 59(e) motion.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.


                                                                              AFFIRMED




                                            3